UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4163


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MELANIE DENNIS POSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cr-00514-TLW-1)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.
William E. Day, II, Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Melanie Dennis Poston appeals from her conviction for

conspiracy       to    possess     with     intent      to    distribute     prescription

substances and her resulting 125-month sentence entered pursuant

to her guilty plea.               On appeal, Poston’s attorney has filed an

Anders * brief, concluding that there are no meritorious issues

for appeal but questioning whether the district court failed to

comply     with       Fed.   R.     Crim.    P.     11       rendering     Poston’s      plea

involuntary.          Although informed of her right to do so, Poston

has not filed a supplemental brief.                      After a thorough review of

the record, we affirm.

             Poston      contends      that       the    district    court       failed   to

inform her of her right to persist in her previous plea of not

guilty and her right to have an attorney appointed to represent

her   if   she     could     not    afford    one,       in    violation    of    Rule    11.

However,     our      review   of    the     record      discloses       that    the   court

informed Poston that she could either proceed to a jury trial or

plead guilty and that, should she choose to go to trial, she

would have the right to assistance of counsel.                              In addition,

Poston specifically changed her plea to guilty at her Rule 11

hearing, expressly stated that she wished to plead guilty, and

was represented by appointed counsel earlier in her proceedings.

      *
          Anders v. California, 386 U.S. 738 (1967).



                                              2
Thus,    even    if     the    district          court’s    colloquy       was    somehow

technically      insufficient,        Poston       cannot    show   that     any    error

affected her substantial rights.                  See United States v. General,

278   F.3d   389,      393    (4th   Cir.     2002)    (standard      of    review       for

unpreserved error).           Accordingly, this claim of error is without

merit.

             Pursuant to Anders, we have conducted an independent

review of the record in this case, and we find no meritorious

issues for appeal.            As such, we affirm Poston’s conviction and

sentence.       This court requires that counsel inform Poston in

writing of her right to petition the Supreme Court of the United

States for further review.                 If Poston requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,      then    counsel      may    motion    this    court    for       leave    to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on Poston.                        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                             3